This Court made the following interlocutory decree, on the24th of May, 1826, namely,
That the auditor take and state an account of all moneys received by the defendant, or for which he is chargeable as guardian, or in right of his late wife Sarah, who was the widow and administratrix of Walter B. Smallwood, deceased, and guardian of his infant children; and state the said guardianship account, giving to the said Barrett, in the said account, all proper credits.
But the CouRT was of opinion that his said wife was not entitled to dower in lands to which the said W. B. Smallwood had not, at some time during the coverture, a legal estate; but that he is entitled, in right of his wife, to her distributary share of $1,176.93, being the purchase-money heretofore ordered by this Court, in the suit of Smallwood v. Murdoch, to be refunded by the representatives of Murdoch, to the administrator de bonis non of Smallwood, and which this Court, by a decree in that cause, ordered to be distributed as personal assets of the said Small-wood. That the auditor, in that account, charge the said Barrett with the value of the waste done by him upon the lands of the heirs of the said Smallwood, and give him credit for all permanent improvements made by him thereon; and for the maintenance and education of the children of the said Smallwood, taking into consideration the kind of maintenance and education which they actually received, and the value of their services.